Citation Nr: 0112637	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-16 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 50 percent 
evaluation for the veteran's PTSD.


FINDING OF FACT

The veteran's service-connected PTSD is not manifested by 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.130, C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a 
December 1999 VA examination report (which the Board finds to 
be adequate for rating purposes).  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  

Additionally, the record shows that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the disability at 
issue.  The Board concludes that the discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought, and there has therefore 
been compliance with VA's notification requirement.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record, which shows substantial compliance 
with the notice/assistance provisions of the new legislation, 
the Board finds no prejudice to the veteran by proceeding 
with appellate review despite the fact that relevant 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that his PTSD is more severe than 
contemplated by the 50 percent evaluation assigned.

At his December 1999 VA examination, the veteran reported 
that after returning from Vietnam he continued to have 
sleeping problems and nightmares.  His nightmares occurred 
approximately 3 to 4 times a week.  He also reported 
flashbacks triggered by his thoughts and feelings about the 
military, by talking about the war, sounds of helicopters and 
jets, treelines, and Vietnamese people.  The veteran 
indicated that he started to have mood swings after returning 
from Vietnam and was unhappy and withdrawn.  He reported 
drinking every day to sleep.  As a member of the VFW, the 
veteran helped veteran's to "make things right."  He 
indicated that most of his social activities involved 
veterans.  The veteran reported that he worked as a horse 
farm manager.

The examination showed the veteran to be appropriately 
dressed and groomed maintaining good eye contact and without 
any observed abnormal movements or mannerisms.  He had 
adequate hygiene.  The veteran's speech was clear and 
coherent and presented organized thought process without any 
indication of hallucinations or delusions.  He appeared sad 
and quite depressed.  He was interactive and communicative 
and able to respond without any difficulties with his 
memories or recall.  The veteran seemed to be of average 
intelligence and there was no indication of any abnormal 
impulses or any ritualistic behavior.  The veteran denied any 
suicidal or homicidal ideation, but admitted to panic attacks 
and sleep deprivation, especially at night.  He admitted to 
being depressed with mood swings.  His insight and judgment 
were intact and there was no indication of any organicity.  
The diagnosis was PTSD, mild to moderate, chronic, service 
connected; mood disorder, predominantly dysthymic in nature, 
moderate in extent, recurrent and related to PTSD.  The 
veteran was assessed a Global Assessment of Functioning (GAF) 
score of 60.

In the June 2000 notice of disagreement to the May 2000 
rating decision, the veteran's representative indicated that 
the veteran did not manage a horse farm but was a part time 
substitute mail carrier during the summer and did part time 
carpentry work if work was available.

The veteran has been assigned a 50 percent disability 
evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this Diagnostic Code, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology which 
more nearly approximates that for a 70 percent evaluation.  
There is no evidence of suicidal ideation, illogical, obscure 
or irrelevant speech, near continuous panic or depression 
affecting his ability to act independently or appropriately.  
No obsessional rituals have been reported.  Moreover, there 
is no showing of spatial disorientation or neglect of 
personal appearance and hygiene which would warrant a 70 
percent evaluation.  At his December 1999 VA examination, the 
veteran reported avoiding crowds and not wanting to be close 
to people; however, he is married, works when work is 
available, and helped veterans as a member of the VFW.  The 
examiner assessed a GAF score reflecting moderate impairment.

After reviewing the record, the Board believes that the 
totality of the evidence shows that the current 50 percent 
evaluation contemplates the veteran's problems with 
depression, panic attacks, and mood as well as the impact on 
work and social relationships.  His PTSD results in 
occupational and social impairment; however, the record does 
not show deficiencies in most areas as contemplated under 
Diagnostic Code 9411 for the next higher rating of 70 
percent.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

